UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1314



PAMELA BRUNNER,

                  Plaintiff - Appellant,

          v.


MONTGOMERY COUNTY PUBLIC SCHOOLS,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-02336-JFM)


Submitted:   June 26, 2008                  Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Pamela Brunner, Appellant Pro Se. Judith S. Bresler, Eric Charles
Brousaides, Columbia, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pamela   Brunner   appeals    the   district   court’s   order

dismissing her claims of employment discrimination.              We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Brunner

v. Montgomery County Pub. Sch., No: 1:06-cv-02336-JFM (D. Md. Feb.

19, 2008).    We deny Appellee’s motion to strike Brunner’s reply

brief.   We also deny Brunner’s motion to supplement her reply

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -